United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1877
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Charles Edward Thomas,                  *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: September 29, 2010
                                Filed: October 5, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       While Charles Thomas was serving the supervised release portion of his
sentence for failing to register as a sex offender, the district court1 found that he
violated his release conditions. The court revoked supervised release and imposed a
revocation sentence of 12 months in prison and 8 years of supervised release. Thomas
appeals, arguing that his revocation sentence is unreasonable.




      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       We conclude that the revocation sentence is not unreasonable, because the court
properly considered relevant sentencing factors, including the repetitive nature of
some of the violations and the fact that one violation involved opening an electronic
mail file containing pornography. See United States v. Thunder, 553 F.3d 605, 608-09
(8th Cir. 2009). Further, the revocation sentence is within statutory limits. See 18
U.S.C. § 3583(e)(3), (h).

      Accordingly, we affirm the judgment of the district court; we grant counsel’s
motion to withdraw, subject to counsel informing appellant about procedures for
seeking rehearing or filing a petition for certiorari; and we deny Thomas’s pending
motion for appointment of counsel.
                       ______________________________




                                         -2-